Exhibit 10.24

RESTRICTED STOCK UNIT AGREEMENT

UNDER THE CITRIX SYSTEMS, INC.

2005 EQUITY INCENTIVE PLAN

Name of Awardee: [Name]

Award Date: October 1, 2007

Number of Restricted Stock Units: [Number of shares]

Pursuant to the Citrix Systems, Inc. 2005 Equity Incentive Plan (the “Plan”),
Citrix Systems, Inc. (the “Company”) hereby grants an Award (as defined in the
Plan) of Restricted Stock Units (as defined in the Plan) to the awardee named
above (the “Awardee”). Upon execution of this agreement, the Awardee shall
receive the number of Restricted Stock Units specified above, subject to the
restrictions and conditions set forth herein and in the Plan.

 

  1. Vesting.

No portion of this Award may be received until such portion shall have vested.
Except as otherwise provided herein, the Restricted Stock Units shall vest in
accordance with Schedule 1 hereto, provided in each case that the Awardee is
then, and since the Award Date has continuously been, employed by the Company or
its Affiliates.

 

  2. Issuance of Stock.

(a) Subject to determination of attainment levels by the Compensation Committee,
each vested Restricted Stock Unit entitles Awardee to receive one share of the
Company’s Common Stock, par value $.001 per share (the “Stock”), upon issuance
on each Vesting Date for such Restricted Stock Unit.

(b) As soon as practicable after the Vesting Date, the Awardee’s name shall be
entered as the stockholder of record on the books and records of the Company
with respect to the Shares of Stock underlying the Restricted Stock Units issued
in accordance with Section 3(a) and upon compliance to the satisfaction of the
Committee with all requirements under applicable laws or regulations in
connection with such issuance and with the requirements hereof and of the Plan.
The determination of the Committee as to such compliance shall be final and
binding on Awardee.

(c) Until such time as shares of Stock have been issued to Awardee pursuant to
Section 3(b) above, and except as set forth in Section 3(d) below regarding
dividends and dividend equivalents, Awardee shall not have any rights as a
holder of the shares of Stock underlying this Award including but not limited to
voting rights.

(d) If on any date the Company shall pay any dividend on shares of Stock of the
Company, the number of Restricted Stock Units credited to Awardee shall, as of
such date, be increased by an amount determined by the following formula:

W = (X multiplied by Y) divided by Z, where:

W = the number of additional Restricted Stock Units to be credited to Awardee on
such dividend payment date;

X = the aggregate number of Restricted Stock Units (whether vested or unvested)
credited to Awardee as of the record date of the dividend;

 



--------------------------------------------------------------------------------

Y = the cash dividend per share amount; and

Z = the Fair Market Value per share of Stock (as determined under the Plan) on
the dividend payment date.

In the case of a dividend paid on Stock in the form of Stock, including without
limitation a distribution of Stock by reason of a stock dividend, stock split or
otherwise, the number of Restricted Stock Units credited to Awardee shall be
increased by a number equal to the product of (i) the aggregate number of
Restricted Stock Units that have been awarded to Awardee through the related
dividend record date, and (ii) the number of shares of Stock (including any
fraction thereof) payable as dividend on one share of Stock. In the case of a
dividend payable in property other than shares of Stock or cash, the per share
of Stock value of such dividend shall be determined in good faith by the Board
of Directors of the Company and shall be converted to additional Restricted
Stock Units based on the formula above. Any additional Restricted Stock Units
shall be subject to the vesting and restrictions of this Agreement in the same
manner and for so long as the Restricted Stock Units granted pursuant to this
Agreement to which they relate remain subject to such vesting and restrictions,
and shall be promptly forfeited to the Company if and when such Restricted Stock
Units are so forfeited.

3. Termination of Employment. If Awardee’s employment by the Company or any of
its Affiliates (as defined in the Plan) is voluntarily or involuntarily
terminated for any reason (including death or disability), Awardee’s right in
any Restricted Stock Units that are not vested shall automatically terminate
upon the effective date of such termination of employment with the Company and
its Affiliates and such Restricted Stock Units shall be canceled as provided
within the terms of the Plan and shall be of no further force and effect. In the
event of such termination, the Company, as soon as practicable following the
effective date of termination shall issue shares of Stock to Awardee (or
Awardee’s designated beneficiary or estate executor in the event of Awardee’s
death) with respect to any Restricted Stock Units which, as of the effective
date of termination, have vested but for which shares of Stock had not yet been
issued to Awardee.

4. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Award shall be subject to and governed by all the terms and conditions of the
Plan. Capitalized terms in this Agreement shall have the meaning specified in
the Plan, unless a different meaning is specified herein.

5. Transferability. This Agreement is personal to Awardee, is non-assignable and
is not transferable in any manner, by operation of law or otherwise, other than
by will or the laws of descent and distribution. This Award is available, during
Awardee’s lifetime, only to Awardee, and thereafter, only to Awardee’s
designated beneficiary.

6. Tax Withholding and Sale of Shares of Stock Pursuant to Rule 10b5-1. Awardee
shall, not later than the date on which the Award becomes a taxable event for
Federal income tax purposes, pay to the Company any Federal, state, and local
taxes required by law to be withheld on account of such taxable event. To
satisfy in full such minimum tax withholding obligation, Awardee hereby
authorizes the Company to withhold from shares of Stock to be issued hereunder
that number of shares of Stock that would satisfy the minimum required tax
withholding amount due and to sell such shares of Stock through a broker of the
Company’s choosing (i.e., “sell to cover”). As of the date hereof, I certify
that (a) I am currently unaware of any material, non-public information with
respect to the Company, and (b) this Agreement is entered into in good faith and
not as part of a plan or scheme to evade the prohibitions of Rule 10b5-1 of the
Securities Exchange Act of 1934, as amended, or any other securities laws. While
this Agreement is in effect, I agree (i) not to enter into or alter any
corresponding or hedging transaction or position with respect to the securities
covered by this Agreement (including, without limitation, with respect to any
securities convertible or exchangeable into shares of Stock) and (ii) not to
attempt to exercise any influence over how, when or whether to effect the
withholding and sale of shares of Stock pursuant to this Section 7.

7. Tax Consequences. The Company makes no representation or warranty as to the
tax treatment to the Awardee of Awardee’s receipt of the Award or vesting of
Restricted Stock Units or upon Awardee’s sale or other disposition of the Stock.
The Awardee should rely on his or her own tax advisors for such advice.

 

2



--------------------------------------------------------------------------------

  8. Miscellaneous.

(a) Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to the Awardee at the address set forth below, or
in either case at such other address as one party may subsequently furnish to
the other party in writing.

(b) This Agreement does not confer upon the Awardee any rights with respect to
continuation of employment by the Company or any of its subsidiaries.

(c) The Committee may amend the terms of this Agreement, prospectively or
retroactively, provided that the Agreement as amended is consistent with the
terms of the Plan, but no such amendment shall impair the Awardee’s rights under
this Agreement without the Awardee’s consent.

(d) This Agreement shall be construed and enforced in accordance with the laws
of the State of Delaware, without regard to the conflict of laws principles
thereof.

(e) This Agreement shall be binding upon and inure to the benefit of any
successor or assign of the Company and any executor, administrator, trustee,
guardian or other legal representative of the Awardee.

(f) This Agreement may be executed in one or more counterparts, all of which
together shall constitute but one instrument. This Agreement and the Plan
together constitute the entire agreement between the parties relative to the
subject matter hereof, and supersede all proposals written or oral relating to
the subject matter hereof.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

3



--------------------------------------------------------------------------------

In witness whereof, the parties have executed this Agreement as a sealed
instrument as of the date first written above.

 

CITRIX SYSTEMS, INC.   By:   David Henshall Title:   Chief Financial Officer

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

Date:______________________________    
Awardee’s Name:______________________________    
                                [Printed Name]



--------------------------------------------------------------------------------

Schedule 1

 

   Number of
Shares issued

   Vesting
Date

[xxx] (33.4%)

  

[xxx] (33.3%)

  

[xxx] (33.3%)

  